 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnheuser-Busch,Inc., Byrd Sales Company,Inc., Denver Bever-age Sales Company,Mile-High Distributing Company, ModelDistributing Company, Murray Brothers,Inc.,Premium Bev-erages, Inc., and Western Distributing CompanyandInterna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,Local No.775,AFL-CIO,Petitioner.Case No. 30-RC-1135. July 12,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National Labor'Relations Act, a hearing was held before Clyde F. Waers,hearingofficer.'The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representemployeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Employer and the Intervenor contend, and the Petitionerdenies, that a current contract between the Employer and the, Inter-venor, covering employees involved herein, effective from March 1,1956, to March 1, 1958, and, thereafteris a barto this proceeding.The Employer and the Intervenor have had contracts for severalyears.Pursuant to timely notice, they began negotiating a new con-tract on January 25, 1956, to replace the agreement expiring March 1,1956.On February 17, the Petitioner filed its petition in Case No.30-RC-1129 (not reported in printed volumes of Board Decisionsand Orders) requesting a unit of employees at the Employer's plantssimilarto the unit sought in the instantcase.The Employer, uponbeing informed thereof, broke off negotiations.On February 20, thePetitioner withdrew its petition.The Employer and Intervenorthereupon resumed negotiations and reached agreement about 11: 45p.m. on February 29. The contract was reduced to writing andsigned by the Intervenor and 7 of the 8 concerns constituting the Em-IThe Employer's name appears herein as amended at the hearing.After the hearing, International Union of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America,Local No. 44, AFL-CIO,hereinafter called theIntervenor,filed a motion to correct its brief.No opposition appearing thereto, the motionis hereby granted.We find no merit in the contentions as to the adequacy of the Petitioner's showing ofinterest,as showing is an administrative matter not litigable by the parties.TexasConstructionMaterial Company,114 NLRB 378.Moreover,we are satisfied that thePetitioner has an adequate showing.116 NLRB No. 13. C.K.WILLIAMS & CO.187ployer by about 4 a. m. on March 1; it was signed by theremainingconcern about 7 a. m. on that day. In themeantime,on February 29,at about 4: 30 p. m;; the Petitioner, without making another claim torepresentation, filed the instant petition.Neither the Employer northe Intervenor had notice of such filing before they executed the con-tract.Under long-established practice, the Board has held a contract tobar an election unless timely notice of a rivalclaim is given the em-ployer, followed by a timely petition,2or unlessa petitionalone isduly filed prior to the execution of the contract.'Thus, we have con-sidered the mere filing of the petition to be sufficient notice to theemployer.However, as the result of our long experience in the ap-plication of the latter rule, the Board is now convinced that tooseriousa burden is placed upon voluntary collective bargaining, which it isthe Act's purpose to foster and encourage, to hold that a contract ex-ecuted without notice of a rival claim or petition will not baran elec-tion if the petition in fact was filed before the day the contract wasexecuted.We are therefore of the opinion that stabilityin collectivebargaining relationships, and in turn the purposes of the Act, willbe better served by requiring that, where no timely rivalclaim is made,unless actual notice of the filing of a rival petition is given the employerbefore a contract is executed, the contract will be a bar to an election.In the instant case, the Employer had no such notice.Accordingly,we find that the contract executed by the Employer and the Intervenoron March 1, 1956, constitutes a bar to an election at this time, and weshall therefore dismiss the petition 4[The Board dismissed the petition.]2 General ElectricX-Ray Corporation,67 NLRB 997.3 The Grace Company,73 NLRB 1286, 1287.4As we dismiss on contract-bar grounds, it is unnecessaryto considerthe othergroundsurged by the Employer and the Intervenoras grounds for dismissal of the petition.To the extent thatThe GraceCompany, supra,is inconsistentwith ourdecision in theinstant case, it is hereby overruled.C. K. Williams&Co.'andAssociation of C. K. Williams & Co.Employees(Ind.), Petitioner.2Case No. 14-RC-2.981. July 12,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William F. Trent, hearingx The Employer's name appears as correctedat thehearing.2 The Petitioner's name appearsas correctedat the hearing.116 NLRB No. 18.